Citation Nr: 1708396	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  14-09 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and adjustment disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  He also served in the National Guard from July 1976 to April 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his November 2010 claim, the Veteran stated he is seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran's VA treatment records include diagnoses of depression and adjustment disorder with depressed mood.  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there may be outstanding relevant private treatment records.  In a June 2009 VA primary care note, the practitioner noted the Veteran received outside care from a Dr. J.S. at UMC.  A June 2009 VA Substance Abuse Treatment Program (SATP) note indicated the Veteran had received outpatient psychiatric treatment.  Further, upon his May 2012 VA back examination, the Veteran reported he had seen chiropractors and a neurosurgeon regarding his back in the late 1970s and the 1980s.  On remand, the AOJ should ask the Veteran to identify all relevant private medical providers, and then undertake appropriate efforts to obtain any outstanding private treatment records.

The evidence of record indicates there also may be outstanding VA treatment records.  VA treatment records currently associated with the evidentiary record are outpatient treatment records from the Jackson VA Medical Center (VAMC) dated from July 2003 to December 2012.  However, the June 2009 SATP note stated the Veteran reported receiving treatment at the Jackson VAMC in 1998 as an outpatient, and underwent detoxification at the Jackson VAMC in April 2004 and September 2004.  On remand, the AOJ should obtain all outstanding VA treatment records.

In a May 2014 statement, a friend, on behalf of the Veteran, contends the Veteran's duty as a Field Artillery Rocket Crewman required the Veteran to live, sleep, and work in missile silos.  The statement contends this was an isolated and nerve-wracking job which required constant training and drilling every other day, exposed the Veteran to loud and sudden noises, and required the Veteran to be prepared to respond at a moment's notice.  The statement also contends the Veteran was stationed on a missile base and in a silo for over eight months, and that missile bases are isolated from other military compounds, cities, or residential areas.  The statement also reports the Veteran's contention that he suffers nightmares and bad dreams about the missiles and silos.  

In May 2015, the AOJ sent the Veteran a letter asking him to identify where he was stationed, the relevant dates, and the type of missile silo at which he was stationed.  To date, no response has been received.  However, the Veteran's service personnel records confirm the Veteran served with two units as a Field Artillery Rocket Crewman during his active duty service.  See Record of Assignments.  Further, the Veteran's service personnel records indicate the Veteran was stationed with one of these units in Germany from March 1968 until his separation in October 1968.  See Foreign Service; Record of Assignments.  On remand, the AOJ should take appropriate action to verify the Veteran's claimed stressor.

The Veteran's VA treatment records include diagnoses of depression and adjustment disorder with depressed mood.  See December 2012 mental health outpatient note; December 2009 primary care note; June 2009 primary care note.  An undated and partially completed Report of Medical History associated with the Veteran's service treatment records includes the Veteran's reports of frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and an excessive drinking habit.  Based upon the stated ages of the Veteran's family members and wife, as compared to those listed upon July 1964 and October 1968 Reports of Medical History, it appears this undated Report of Medical History was completed during the Veteran's active duty service.  See also May 2012 VA back examination report (estimating this form was completed sometime in 1966 or 1967).  As discussed above, the Veteran contends his current acquired psychiatric disorder is related to his active duty service in missile silos.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current acquired psychiatric disorder.

Further, the Veteran's VA treatment records include a current diagnosis of hypertension.  See, e.g., March 2004 primary care nurse practitioner note.  The undated Report of Medical History includes the Veteran's complaints of high or low blood pressure, frequent or severe headache, dizziness or fainting spells, eye trouble, soaking sweats, shortness of breath, and palpitation or pounding heart.  The "Physician's Summary and Elaboration of All Pertinent Data" notes the Veteran's reported symptoms, and indicates a question whether the Veteran had high or low blood pressure, although the form is not signed by a physician.  The Veteran contends his current hypertension began during his active duty service in Germany.  See November 2010 claim.  Accordingly, on remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current hypertension.  See McLendon, 20 Vet. App. at 81.


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his acquired psychiatric disorder, hypertension, back disability, hearing loss, and tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Dr. J.S. at UMC, chiropractors seen in the 1970s and/or 1980s, a neurosurgeon seen in the 1980s, and any outpatient psychiatric treatment.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. J.S. as identified in the June 2009 VA primary care note to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain any outstanding VA treatment records, to include all Jackson VAMC outpatient records dated from 1998 to July 2003, Jackson VAMC inpatient records related to the Veteran's detoxifications in April 2004 and September 2004, and any updated VA treatment records from December 2012 to the present.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake any necessary development to independently verify the Veteran's described in-service stressor of living and working in a missile silo for over eight months during his service as a Field Artillery Rocket Crewman, as his service personnel records reflect he served with two different units, to include his service in Germany from March 1968 to October 1968.

Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other agency deemed appropriate.  Any additional action necessary for independent verification of the alleged stressor, including follow-up action requested by the contacted entity, should be accomplished. 

If the search for corroborating information leads to negative results, the AOJ should notify the Veteran, explain the efforts taken to obtain this information, and describe any further action to be taken.  If any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by an appropriate examiner to determine the nature and etiology of his current acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since November 2010.

The examiner should address the diagnoses of depression and adjustment disorder with depressed mood.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor upon which the diagnosis is predicated.

c) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since November 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically consider the Veteran's contention that his service living and working in missile silos was isolated and nerve-wracking, and that he experiences nightmares about the missiles and silos.  See, e.g., May 2014 statement.

The examiner should also specifically consider the undated Report of Medical History, estimated to have been completed during the Veteran's active duty service, in which the Veteran reported frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, and an excessive drinking habit.  The examiner should also consider the Veteran's June 2009 report that he had been binge drinking for over 40 years.  See June 2009 SATP note.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the undated Report of Medical History, estimated to have been completed during the Veteran's active duty service, in which the Veteran reported high or low blood pressure, frequent or severe headache, dizziness or fainting spells, eye trouble, soaking sweats, shortness of breath, and palpitation or pounding heart, and a physician may have noted possible high or low blood pressure.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension manifested within a year of his separation from active duty service?

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

6. The AOJ should conduct any other development deemed appropriate, and ensure the VA examination reports comply with the Board's remand instructions.

7. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

